  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SAMUEL ALLAN McCORMICK,    )
                           )
     Petitioner,           )
                           )                     CIVIL ACTION NO.
     v.                    )                       2:16cv786-MHT
                           )                            (WO)
CHRISTOPHER GORDY, Warden, )
Limestone Correctional     )
Facility, et al.,          )
                           )
     Respondents.          )

                                   ORDER

      This    cause    is    now     before       the     court    on    the

petitioner's       motion    to    proceed       on     appeal    in    forma

pauperis (doc. no. 115).

      28 U.S.C. § 1915(a)(3) provides that "[a]n appeal

may not be taken in forma pauperis if the trial court

certifies     in   writing    that     it   is    not     taken    in   good

faith."      In making this determination as to good faith,

a court must use an objective standard, such as whether

the appeal is "frivolous," Coppedge v. United States,

369   U.S.    438,    445    (1962),       or    "has    no   substantive

merit."      United States v. Bottoson, 644 F.2d 1174, 1176
(5th Cir. Unit B May 15, 1981) (per curiam); see also

Rudolph v. Allen, 666 F.2d 519, 520 (11th Cir. 1982)

(per curiam); Morris v. Ross, 663 F.2d 1032 (11th Cir.

1981).   Applying this standard, this court is of the

opinion that the petitioner's appeal is without a legal

or factual basis and, accordingly, is frivolous and not

taken in good faith.         See, e.g., Rudolph v. Allen,

supra; Brown v. Pena, 441 F. Supp. 1382 (S.D. Fla.

1977), aff'd without opinion, 589 F.2d 1113 (5th Cir.

1979).

                              ***

    Accordingly, it is ORDERED that the petitioner's

motion   to   proceed   on   appeal   in   forma   pauperis   is

denied; and that the appeal in this cause is certified,

pursuant to 28 U.S.C. § 1915(a)(3), as not taken in

good faith.

    DONE, this the 3rd day of October, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
